Citation Nr: 0713019	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease (PVD) in the right lower extremity, to include as 
secondary to tobacco abuse caused by service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral vascular 
disease (PVD) in the left lower extremity, to include as 
secondary to tobacco abuse caused by service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1969 and July 1970 to August 1972, with subsequent service in 
the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for PVD in 
the right lower extremity, status port right iliofemoral 
bypass graft, and PVD in the left lower extremity, status 
post above knee amputation.  

A January 2006 document in the claims file reflects that the 
veteran filed an application for RH insurance.  It is unclear 
whether or not this claim has been adjudicated, and it is 
referred to the RO for appropriate action.  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in August 2006.  A transcript of 
that hearing is of record.  

After issuance of the June 2006 supplemental statement of the 
case (SSOC), the veteran submitted evidence at the August 
2006 Travel Board hearing.  This evidence was accompanied by 
a waiver of initial consideration by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At the August 2006 Travel Board hearing, the veteran and his 
representative asserted that PVD in the lower extremities was 
the result of smoking, and that smoking was secondary to 
service-connected PTSD.  

With respect to tobacco-related disability, for claims filed 
after June 9, 1998, Congress has prohibited the grant of 
service connection for disability due to the use of tobacco 
products during active service.  38 U.S.C.A. § 1103(a) (West 
2002).  However, the VA General Counsel has held that neither 
38 U.S.C.A. § 1103(a) nor its implementing regulations at 
38 C.F.R. § 3.300 bar a finding of secondary service 
connection for a disability related to use of tobacco 
products after service.  See VAOPGCPREC 6-2003; 69 Fed. Reg. 
25178 (2004).  

According to the General Counsel opinion, where secondary 
service connection for disability due to smoking is at issue, 
adjudicators must resolve (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would have occurred but for the use of 
tobacco products caused by the service-connected disability.  
If these questions are answered in the affirmative, the 
secondary disability may be service connected.  VAOPGCPREC 6-
2003.  

The veteran was afforded a VA examination to evaluate PVD in 
October 2003.  The Board notes that the claims file was not 
available for review, but the examiner reviewed the CPRS 
records.  The veteran reported that he was currently a 
tobacco smoker, and had been for the past 37 years.  The 
assessment was severe peripheral vascular disease.  The 
examiner opined that the etiology of the veteran's PVD was 
not secondary to PTSD, but, rather, that the etiology was as 
likely as not secondary to his tobacco abuse, hypertension, 
and hyperlipidemia.  The examiner did not opine as to whether 
or not service-connected PTSD caused the veteran to abuse 
tobacco products after service.  

In an April 2006 statement in support of his claim, the 
veteran asserted that a service-connected disability caused 
him to use tobacco products after service, that such use of 
tobacco products was a substantial factor in causing or 
aggravating the secondary disability, and that the additional 
disability would have been prevented but for the use of 
tobacco products caused by the service-connected disability.  

Based on the foregoing, the Board finds that the October 2003 
VA examination report must be supplemented by an opinion 
based on review of the claims file which addresses the 
questions posed in the General Counsel opinion regarding 
service connection for a disability secondary to a service-
connected mental disability that caused the veteran to use 
tobacco products.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who conducted the October 2003 
VA examination.  If the examiner is no 
longer available, another examiner may 
prepare an addendum.  

The examiner should review the claims 
file and provide an opinion addressing 
the following questions as outlined in 
VAOPGCPREC 6-2003:  

(1) Is it as likely as not (50 percent 
probability or more) that the veteran's 
PTSD caused or aggravated his post-
service use of tobacco?

(2) Is it as likely as not that the 
veteran's post-service use of tobacco due 
to PTSD was a substantial factor in 
causing or aggravating PVD in the lower 
extremities?

(3) Is it as likely as not that PVD in 
the lower extremities would not have 
occurred but for the use of tobacco 
products caused by PTSD?  

The examiner should acknowledge review of 
the claims file and should provide a 
complete rationale for any opinion 
expressed.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

